DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschenbeck (US 2017/0321423).
Regarding claim 1, Aschenbeck discloses a roofing shingle 900’ comprising: 
a substrate 922’ including: 
an upper surface 920a’ having a headlap portion 927’ configured to be overlapped by at least one additional roofing shingle arranged in a next higher course of roofing shingles on a roof (Fig 33, 33A, 33B); and 
a lower surface 920b’opposite the upper surface 920a’, the lower surface having a pressure relief channel 927a’ defined therein and extending along at least a portion of the lower surface (Fig 33B); 
a strip of sealant material 970 applied to the lower surface of the substrate; and a release strip 990’ positioned along the lower surface of the substrate and over the pressure relief channel 927a’ (Fig 33B);
wherein the release strip 990’ is configured to: (i) at least partially conform to a contour of a surface of the pressure relief channel of the roofing shingle, (11) extend along the surface of the pressure relief channel, and (iii) overlap at least one side of the pressure relief channel (Fig 33B); 
wherein, when the roofing shingle is aligned with a second roofing shingle in a stack of roofing shingles, the pressure relief channel of the roofing shingle is aligned with a strip of sealant material applied to a lower surface of the second roofing shingle (Fig 33B).
Regarding claim 2, Aschenbeck discloses wherein the substrate further comprises a coating layer on the lower surface, and wherein the pressure relief channel is in the coating layer (Par 0183).
Regarding claim 4, Aschenbeck discloses wherein the substrate further comprises a coating layer on the lower surface (Par 0183), the coating layer having a thickness, and wherein the pressure relief channel 927a’ is in the coating layer at a sufficient depth to at least partially receive the strip of sealant material 970 of the second roofing shingle therein (Fig 33B).
Regarding claim 5, Aschenbeck discloses the pressure relief channel 927a’ comprises a depression in the lower surface of the substrate opposite the headlap portion and wherein the depression is at a sufficient depth to at least partially receive the strip of sealant material 970 of the second roofing shingle aligned therewith (Fig 33B).
Regarding claim 6, Aschenbeck discloses the pressure relief channel 927a’ comprises a depth that is less than or substantially equal to a thickness of the sealant material of the strip of sealant material 970 (Fig 33B, 33C).
Regarding claims 8-10, 14, Aschenbeck discloses the claimed stack of roofing shingles. The limitations of claims 8-10 and 14 can be seen above in the rejections of claims 1, 2, 4-6.
Regarding claim 13, Aschenbeck discloses the strip of sealant material 970 of the first roofing shingle 900 is aligned with a pressure relief channel 927a’ of the second roofing shingle 900’ such that the strip of sealant material of the first roofing shingle is at least partially received within the pressure relief channel of the second roofing shingle (Fig 33B, 33C).
Regarding claim 15, Aschenbeck discloses wherein the pressure relief channel 927a’ has a width that is greater than a width of the strip of sealant material 970 and has a depth that is equal to or less than a thickness of the sealant material of the strip of sealant material (Fig 33B) such that when the plurality of roofing shingles are stacked, the thickness of the sealant material of the strip of sealant material is compressed by 0.005 inch or less (less than about 0.01 inches to less than about 0.0125 inches), (Fig 33B, 33C), (Par 0109). Examiner wants to note that the range of less than about 0.01 inches to less than about 0.0125 inches encompass the claimed 0.005 inches.
Regarding claim 16, Aschenbeck discloses a method comprising:
(a) moving a substrate 922’ of roofing shingle material along a path;
(b) applying a coating layer to at least one surface of the substrate of roofing shingle material (Par 0179) (Fig 33, 33A, 33B);
(c) forming a pressure relief channel 927a’ in the coating layer, the pressure relief channel extending along the coating layer (Par 0183);
(d) applying a strip of sealant material 970 to at least one surface of the substrate of roofing shingle material to form a strip of sealant material along the at least one surface of the substrate of roofing shingle material; and
 (e) applying a release strip 990’ over the pressure relief channel (Fig 33B);
(f) as the release strip is applied over the pressure relief channel urging the release strip toward a surface of the pressure relief channel (33B);
(g) cutting the substrate of roofing shingle material to form a plurality of roofing shingles; and
(h) stacking the roofing shingles (Fig 33B, 33C);
wherein the release strip 990’ is configured to: (i) at least partially conform to a contour of the surface of the pressure relief channel 927a’ of the roofing shingle, (11) extend along the surface of the pressure relief channel, and (iii) overlap at least one side of the pressure relief channel (Fig 33B);
wherein as the roofing shingles are stacked, the strip of sealant material of a first roofing shingle in a stack of roofing shingles is aligned with the pressure relief channel of a second roofing shingle in the stack of roofing shingles such that the strip of sealant material of the first roofing shingle is at least partially received within the pressure relief channel of the second roofing shingle (Fig 33C).
Regarding claim 17, Aschenbeck discloses wherein forming the pressure relief channel 927a’ in the coating layer comprises removing a portion of the coating layer (P 0183).
Regarding claim 18, Aschenbeck discloses wherein forming the pressure relief channel 927a’ in the coating layer comprises forming a depression in the coating layer at a depth less than or substantially equal to a thickness of the strip of sealant material 970 (Fig 33B).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 3, 7, 11, 12, 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck (US 2017/0321423).
Regarding claim 3, Aschenbeck discloses as discussed in claim 1, but does not disclose wherein the pressure relief channel comprises a depression in the lower surface at a depth of 0.001 inch to 0.025 inch. However, it would have been an obvious engineering design to have the pressure relief channel with a depression as claimed according to the temperature conditions where the shingles will be installed and the properties of the strip of sealant.
Regarding claims 7 and 11, Aschenbeck discloses the sealant material of the strip of sealant material comprises a thickness of 0.020 inch to 0.050 inch (0.04-0.05 inches Par 0109), but does not specifically discloses the pressure relief channel comprises a depth of 0.001 inch to 0.020 inch. However, it would have been an obvious engineering design to have the pressure relief channel with a depression as claimed according to the temperature conditions where the shingles will be installed and the properties of the strip of sealant.
Regarding claim 12, Aschenbeck discloses as discussed in claim 8, but does not disclose the strip of sealant material comprises a self-seal sealant material. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a self-seal sealant material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide a sealant material capable of being sealed by pressure without the addition of moisture. In re Leshin, 125 USPQ 416.
Regarding claims 21-23, Aschenbeck discloses the sealant material of the strip of sealant material comprises a thickness of 0.020 inch to 0.050 inch (0.04-0.05 inches Par 0109), but does not disclose the pressure relief channel comprises a width that exceeds a width of the strip of sealant by % inch to 1 inch, and a depth of 0.001 inch to 0.020 inch; and wherein the release strip overlaps each side of the pressure relief channel by 1/8 inch to 1 inch; the strip of sealant material comprises width of 1/8 inch to 1 inch, and the pressure relief channel comprises a width that exceeds a width of the strip of sealant by 1/4 inch to 1 inch and a depth that is equal to or less than a thickness of the sealant material of the strip of sealant material; and wherein the release strip overlaps each side of the pressure relief channel by 1/8 inch to 1 inch; the strip of sealant material comprises width of 1/8 inch to 1 inch, and the pressure relief channel comprises a depth of 0.001 inch to 0.020 inch, and a width that exceeds a width of the strip of sealant by 1 inch or less; and wherein the release strip overlaps each side of the pressure relief channel by 1 inch or less. However, it would have been an obvious engineering design to have the pressure relief channel, the release strip and the sealant material as claimed according to the temperature conditions where the shingles will be installed and the required properties of the strip of sealant.

8.	Claim(s) 24 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck (US 2017/0321423) in Fig 33B in view of Fig 29. 
Regarding claim 24, Aschenbeck discloses the sealant material as discussed in claim 1, but does not disclose at least one additional strip of sealant material applied to the lower surface of the substrate in proximity with the strip of sealant material. However, Aschenbeck in Fig 29 discloses the sealant material comprises at least one additional strip of sealant material applied to the lower surface of the substrate in proximity with the strip of sealant material. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the adhesive of Fig 33B for the adhesives of Fig 29, using known methods with no change in their respective functions according to the temperature conditions where the shingles will be installed (Par 0165-0166). Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 25, as modified, the release strip 990’ would comprise a width sufficient to cover both the strip of sealant material and the at least one additional strip of sealant material.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
07/23/2022